Citation Nr: 1439431	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2013 for further development.  The Veteran testified at a Board video conference hearing in November 2013; a transcript is of record.   

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for additional development.

The Board remanded the claim in December 2013 to obtain a copy of the Veteran's informed consent for the August 2010 anesthesia and surgery.  As noted by the Board, the actual signed copies were uploaded onto Vista Imaging (a computer program which is not accessible to the Board), and were not associated with the Veteran's claims file.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to ensure compliance.  Subsequent to the Board's remand, the RO associated duplicate copies of the August 2010 VA Operation Report and Nurse Intraoperative Report, which were already of record.  Copies of the signed consent forms are still not contained in the Veteran's VBMS or Virtual VA files.  

Additionally, there is an outstanding document that should be associated with the Veteran's electronic file.  The Veteran had faxed 18 pages of documents regarding his claim to his local congressman in November 2012, and page 5 is missing.  This record should be obtained before the Board proceeds with appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the complete record (specifically, page 5) that was faxed to the Veteran's Senator in November 2012. 

2.  Obtain the signed copies of the anesthesia and surgery consent forms and any relevant documents (pertaining to the August 2, 2010 total left hip arthroplasty) uploaded onto Vista Imaging, and associate the documents in the Veteran's VBMS or Virtual VA file.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



